By unpublished order filed 5/29/01, panel
rehearing granted for purpose of clarifying
that, even considering issues raised in
appellant’s amended informal brief, district
court correctly concluded that petition was
successive.
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6314



JEROME SCOTT,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. G. Ross Anderson, Jr., District Judge.
(CA-99-3932-3-13BBC)


Submitted:   April 12, 2001                 Decided:   April 25, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Scott, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Scott seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Scott v. South Carolina, No. CA-99-3932-

3-13BBC (D.S.C. Feb. 16, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  3